891 F.2d 287
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Ray McMILLION, Petitioner-Appellant,v.WARDEN, MARYLAND PENITENTIARY, Respondent-Appellee.
No. 88-6696.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 25, 1989.Decided:  Nov. 13, 1989.Rehearing and Rehearing In Banc Denied Jan. 5, 1990.

Ronald Ray McMillion, appellant pro se.
Ann Elizabeth Singleton, John Joseph Curran, Jr.  (Office of the Attorney General of Maryland), for appellee.
Before K.K. HALL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Ronald Ray McMillion appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   McMillion v. Warden, C/A No. 87-502-JH (D.Md. May 23, 1988).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.